Title: To Thomas Jefferson from Dabney Carr, 29 May 1807
From: Carr, Dabney
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Charlottesville. May 29th 1807.
                        
                        I have just recd your letter of the 25th—Perry’s bond, on which you were to pay me money, was put into
                            my hands for collection; it was expected by the holder that I should have to travel through a course of law, before the
                            money could be gotten—the arrangement made with you brings it earlier than a suit could have done—I suppose therefore,
                            that I may with propriety give the time you wish—& I need not add, that I do this with pleasure—Perry’s bond carries
                            interest till paid—The delay therefore, will increase, a little, the sum to be paid—
                        You may remember, that while at Monticello, I presented you an order drawn on you, by Wm Maddox in favour of
                            E. Alexander for £ 8.12.6. which you said you would pay—The order was given me by Alexander towards discharging a debt
                            which he owed Jno Speer—Speer has assigned all his debts to his Baltimore Creditors, & they are pressing me to close the
                            collection as quickly as possible; I wish therefore to know, when it will be convenient for you to pay it.
                        The debt you mention against Stewart was not under my management—on enquiring at the office, & of the
                            Sheriff, I find there are two judgments against Stewart, & Walker as his bail—the executions on both are now in the
                            Sheriffs hands—I mentioned to him what you had said in a letter to me; & he promised to send on to you by this Mail, a
                            Statement of the debts—They are small I believe—The one of them, is for Malinda’s hire, assigned away by my brother Sam. 
                  affectionately yrs
                        
                            D Carr
                     
                        
                    